Citation Nr: 1512029	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-33 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include the threshold question of whether the appellant's spouse had qualifying military service. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

There is unverified evidence that the Veteran had active service from June 1946 to April 1949.  He died in August 1998 and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, there is conflicting information in the claims file as to whether the appellant's spouse had qualifying service for VA benefits.  The VA has not sought verification of service directly from the service department, only from the National Personnel Records Center (NPRC). Therefore, the Board finds that a remand is necessary for the VA to seek verification directly from the service department.  See Tagupa v. McDonald, 27 Vet. App. 95 (2014) (holding that a request for service verification to the NPRC is not sufficient under 38 C.F.R. § 3.203(c), and the VA must seek verification directly from the Department of the Army).

Accordingly, the case is REMANDED for the following action:

1.  Send all of the information provided by the appellant to the United States Department of the Army to verify whether her spouse had qualifying service in the Armed Forces of the United States. The Department of the Army is requested to confirm which documents were researched and whether the appellant's spouse had recognized service.

2.  Thereafter, readjudicate the appellant's pending claim. If the benefit sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto, and the case should thereafter be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


